IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                August 25, 2011 Session

                KENDRA D. CARTER, ET AL. v. RETHA BATTS

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-003265-07      John R. McCarroll, Jr.


               No. W2010-02572-COA-R3-CV - Filed October 28, 2011


Plaintiffs prevailed in personal injury action against Defendant in Shelby County General
Sessions Court. On appeal in Shelby County Circuit Court, the matter was tried before a jury
and a judgment was rendered in favor of Defendant. Plaintiffs filed a motion for new trial
or judgment notwithstanding the verdict. The circuit court granted Plaintiff’s motion, but the
parties settled the matter before retrial and signed a release memorializing the settlement.
Subsequently, Plaintiffs filed a motion under Tennessee Rule of Civil Procedure 60.02(3)
alleging that the circuit court lacked subject matter jurisdiction, and thus its judgment was
void, because the Defendant failed to perfect the appeal from general sessions court. The
circuit court denied the motion and Plaintiffs appealed. Finding that Defendant properly
perfected the appeal from general sessions court, and that the release executed by the parties
encompassed Plaintiffs’ claim, we affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

William E. Friedman, Memphis, Tennessee, for the appellants, Kendra D. Carter and Sonja
M. Carter.

R. Layne Holley and H. Lynne Smith, Germantown, Tennessee, for the appellee, Retha Batts.

                                         OPINION

                         I. Background and Procedural History

       On November 29, 2005, Kendra D. Carter, then a minor, was involved in an
automobile accident with Retha Batts (“Batts”). Sonja M. Carter, Kendra’s mother, incurred
medical expenses as a consequence of her daughter’s injuries. On November 17, 2006,
Kendra and her mother (collectively as “the Carters”) filed suit against Batts in Shelby
County General Sessions Court to recover damages for personal injuries and medical
expenses resulting from the accident. Following a trial on May 30, 2007, a judgment in the
amount of $12,500 was rendered in favor of the Carters.

         On June 8, 2007, Batts filed a notice of appeal with the general sessions court clerk’s
office. Batts’ insurance carrier, Allstate Insurance Company (“Allstate”), twice submitted
a check to the general sessions court clerk’s office for the appeal bond. Allstate submitted
its first check, dated May 31, 2007, before Batts filed the notice of appeal. Allstate stopped
payment on the first check at counsel’s direction and submitted a second check
contemporaneously with the filing of the notice of appeal on June 8, 2007. Before receiving
notice from the bank that Allstate stopped payment on the first check, the general sessions
court clerk advanced the costs of the appeal to the circuit court clerk’s office. On June 13,
2007, the general sessions court clerk returned the second check to Allstate with a notation
that the costs had been paid in full by the first check. As a result, since Allstate stopped
payment on its first check and the second check was returned to them, the general sessions
court clerk’s office was not reimbursed for the costs of the appeal. The general sessions
court clerk never notified the circuit court clerk’s office about any of the events that took
place regarding the two checks submitted by Allstate.

        On appeal in Shelby County Circuit Court, the matter was tried before a jury and a
judgment was rendered in favor of Batts. Thereafter, the Carters filed a Motion for New
Trial or Judgment Notwithstanding the Verdict. On October 13, 2009, the circuit court
granted the Carters’ motion. Before the new trial, however, the parties voluntarily settled the
matter and executed a release memorializing the settlement. On February 23, 2010, the
circuit court entered the agreed upon Order of Compromise and Dismissal with Prejudice.

      On June 3, 2010, the Carters filed a Motion to Set Aside the Appeal and Reinstate the
General Sessions Judgment.1 The Carters argued that Batts never properly perfected the

         1
          Although the Carters’ motion did not mention the rule under which they sought relief from the trial court’s
dismissal of their claims, at the time they filed the motion, their sole avenue of relief was a motion in accordance with
Tennessee Rule of Civil Procedure 60.02. This rule provides in part:

         On motion and upon such terms as are just, the court may relieve a party or the party's legal
         representative from a final judgment, order or proceeding for the following reasons: (1) mistake,
         inadvertence, surprise or excusable neglect; (2) fraud (whether heretofore denominated intrinsic or
         extrinsic), misrepresentation, or other misconduct of an adverse party; (3) the judgment is void; (4)
         the judgment has been satisfied, released or discharged, or a prior judgment upon which it is based has
                                                                                                          (continued...)

                                                          -2-
appeal from general sessions court to circuit court, and thus the circuit court never had
jurisdiction over the matter. Further, the Carters argued that Allstate never paid the appeal
bond, and therefore everything that took place on appeal in circuit court was null and void.
After conducting a hearing, the circuit court found that the appeal bond was paid to the
circuit court clerk’s office by the general sessions court clerk, and thus the appeal was
properly perfected. On November 4, 2010, the circuit court entered an order denying the
Carters’ motion. The Carters timely filed a notice of appeal.

                              II. Issue Presented and Standard of Review

       On appeal, the Carters contend the circuit court erred in denying their motion under
Rule 60.02(3) because Batts never properly perfected the appeal from general sessions court,
and therefore the judgment was void. In response, Batts argues that the costs of the appeal
were in fact paid by the general sessions court clerk’s office, and any confusion that arose
regarding the checks submitted by Allstate was a matter of collection between Allstate and
the general sessions court clerk’s office.

        This Court will not overturn a trial court's decision to grant or deny relief under Rule
60.02 unless the trial court abused its discretion. Henry v. Goins, 104 S.W.3d 475, 479
(Tenn. 2003) (citing Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97 (Tenn. 1993)). “The
abuse of discretion standard requires us to consider: (1) whether the decision has a sufficient
evidentiary foundation; (2) whether the trial court correctly identified and properly applied
the appropriate legal principles; and (3) whether the decision is within the range of
acceptable alternatives.” Thompson v. Chafetz, 164 S.W.3d 571, 574 (Tenn. Ct. App. 2004)
(citing State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244, 248 (Tenn. Ct. App. 2000)). The
abuse of discretion standard does not allow this Court to substitute its judgment for that of
the trial court. Henry, 104 S.W.3d at 479 (citation omitted). Rather, we will uphold the
decision of the trial court so long as reasonable minds can disagree about its correctness,
Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001), and we will set aside the trial court's
decision only if it applied an incorrect legal standard or reached an illogical or unreasoned
decision that causes an injustice to the complaining party. Pegues v. Ill. Cent. R.R. Co., 288


         1
             (...continued)
         been reversed or otherwise vacated, or it is no longer equitable that a judgment should have
         prospective application; or (5) any other reason justifying relief from the operation of the judgment.
         The motion shall be made within a reasonable time, and for reasons (1) and (2) not more than one year
         after the judgment, order or proceeding was entered or taken.

Tenn. R. Civ. P. 60.02. Specifically, the Carters alleged relief from the judgment was necessary because the
judgment was void. Therefore, we find it clear from the content of the motion that the Carters sought relief from the
judgment under Rule 60.02(3).

                                                          -3-
S.W.3d 350, 353 (Tenn. Ct. App. 2008) (citing Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d
121, 131 (Tenn. 2004)).

                                        III. Analysis

        The Carters argue that the circuit court erred in denying their motion under Rule
60.02(3) because the circuit court judgment was void. Specifically, the Carters argue that the
circuit court lacked subject matter jurisdiction over the case because Batts failed to properly
perfect the appeal from general sessions court pursuant to Tennessee Code Annotated section
27-5-103. This section of the Code, concerning appeals from general sessions court,
provides that:

       (a) Before the appeal is granted, the person appealing shall give bond with
       good security, as hereinafter provided, for the costs of the appeal, or take the
       oath for poor persons.
              (b) An appeal bond filed by a plaintiff or defendant pursuant to this
       chapter shall be considered sufficient if it secures the cost of the cause on
       appeal.

Tenn. Code Ann. § 27-5-103 (2000). As previously stated by this Court, “[t]he only way that
a circuit court may acquire subject matter jurisdiction over a case litigated in a general
sessions court is through the timely perfection of a de novo appeal.” Univ. Partners Dev. v.
Bliss, No. M2008-00020-COA-R3-CV, 2009 WL 112571, at *3 (Tenn. Ct. App. Jan. 14,
2009) (citing Discover Bank v. McCullough, No. M2006-01272-COA-R3-CV, 2008 WL
245976, at *8 (Tenn. Ct. App. Jan. 29, 2008)). In order to properly perfect an appeal from
general sessions court, the appealing party must file a notice of appeal and pay a cost bond
within ten days of the general sessions court entering its final judgment. Id. (citation
omitted) “The requirement of a bond in order to perfect an appeal from an inferior court to
the circuit court is not a formality. The appeal is not perfected without it.” City of Red
Boiling Springs v. Whitley, 777 S.W.2d 706, 708 (Tenn. Ct. App. 1989) (citing Chapman v.
Howard, 71 Tenn. 363 (1879)).

      When a party seeks relief from a final judgment pursuant to Rule 60.02, the burden
to demonstrate a basis for relief rests with that party. Banks v. Dement Constr. Co., 817
S.W.2d 16, 18 (Tenn. 1991) (citing Brumlow v. Brumlow, 729 S.W.2d 103, 106 (Tenn. Ct.
App. 1986); Jefferson v. Pneumo Servs. Corp., 699 S.W.2d 181, 186 (Tenn. Ct. App. 1985)).
“The bar for obtaining relief is set very high, and the burden borne by the moving party is
heavy.” Delong v. Vanderbilt Univ., 186 S.W.3d 506, 511 (Tenn. Ct. App. 2005) (citing
Johnson v. Johnson, 37 S.W.3d 892, 895 n. 2 (Tenn. 2001)). Ultimately, even if a party
proves grounds for relief, the trial court may refuse in its discretion to set aside a final

                                              -4-
judgment. John Barb, Inc. v. Underwriters at Lloyds of London, 653 S.W.2d 422, 423 (Tenn.
Ct. App. 1983) (citing Tenn. R. Civ. P. 60.02).

       After reviewing the record, we agree with the circuit court that Batts properly
perfected the appeal from general sessions court. Although the two checks submitted by
Allstate were never applied toward the costs of the appeal, the record clearly establishes that
the general sessions court clerk paid the appeal bond to the circuit court clerk’s office. Any
mistake or misunderstanding between Allstate and the general sessions court clerk’s office
regarding the two checks does not affect the validity of the appeal. Therefore, we find that
Batts met the requirements of Tennessee Code Annotated section 27-5-103 once the circuit
court clerk’s office received payment on her behalf.

        We emphasize that the parties in this matter executed a release and the circuit court
entered the Order of Compromise and Dismissal with Prejudice based on this voluntary
settlement. It is well established that “‘the scope and extent of a release depends on the
intent of the parties as expressed in the instrument’ and that ‘[a] general release covers all
claims between the parties which are in existence and within their contemplation.’” Louis
Dreyfus Corp. v. Austin Co., Inc., 868 S.W.2d 649, 654 (Tenn. Ct. App. 1993) (citations
omitted). Despite the existence of the settlement, it is apparent that the Carters want this
Court to relieve them of their obligations under the release. Courts, however, “will not
relieve parties from contractual obligations simply because they later prove to be burdensome
or unwise.” Peatross v. Shelby County, No. W2008-02385-COA-R3-CV, 2009 WL
2922797, at *5 (Tenn. Ct. App. Sept. 10, 2009) (quoting Hunt v. Twisdale, No.
M2006-01870-COA-R3-CV, 2007 WL 2827051, at * 7 (Tenn. Ct. App. Sept. 28, 2007)).
The release in the case at bar is a general release meant to cover all claims resulting from the
automobile accident.2 Moreover, the language of the release clearly indicates that the parties
intended to discharge Batts and Allstate from any and all liability, including liability for
claims the Carters might assert in the future.3 Further, we find no evidence in the record that




         2
          The release provides that the Carters discharged Batts and Allstate “from any and all claims, demands,
damages, costs, expenses, loss of services, actions, and causes of actions arising from any act or occurrence, up to the
present time, and particularly an account of all personal injury, disability, property damage, loss of services and loss or
damages of any kind sustained or that hereafter may sustain in consequence of an accident that occurred on or about
11/29/2005.”

         3
          The release further provides that it “shall apply to all unknown and unanticipated injuries and damages resulting
from said accident, casualty, or event, as well as to those now disclosed,” and that it shall “terminate further controversy
respecting all claims for damages that [the Carters] have heretofore asserted or that [the Carters] or [their] personal
representatives might hereafter assert because of said accident.”

                                                            -5-
the Carters were in any way misled or induced to enter the release.4 Therefore, in addition
to our finding that Batts properly perfected the appeal from general sessions court, we
conclude that the release signed by the Carters encompasses the claim they now seek to
assert. Accordingly, we find no abuse of discretion in the circuit court’s decision to deny the
Carters’ motion under Rule 60.02(3).

                                                   IV. Conclusion

       For the foregoing reasons, we affirm the decision of the circuit court. Costs of this
appeal are taxed to the appellants, Kendra D. Carter and Sonja M. Carter, for which
execution may issue if necessary.




                                                                   _________________________________
                                                                   DAVID R. FARMER, JUDGE




         4
           In fact, by signing the release, the Carters agreed that “no representations about the nature or extent of said
injuries, disabilities or damages made by any physician, attorney or agent of any party hereby released, nor any
representations regarding the nature or extent of legal liability or financial responsibility of any of the parties released,
have induced us to make this settlement.”

                                                            -6-